IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-91,432-01


                      EX PARTE PAUL ANTHONY WELCH, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 21967-A IN THE 258TH DISTRICT COURT
                               FROM POLK COUNTY


        Per curiam. KEEL, and WALKER , JJ. would grant an entire new trial. YEARY , J. filed a
dissenting opinion joined by SLAUGHTER , J.

                                           OPINION

       Applicant was convicted of attempted capital murder and sentenced to fifty years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Welch v. State, No. 14-12-

00430-CR (Tex. App.—Houston [14th ] April 25, 2013)(not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that trial counsel was ineffective because he failed to investigate and

present mitigating evidence, specifically not calling favorable witnesses to testify during sentencing.

Based on the record, the trial court has determined that trial counsel’s performance was deficient and
                                                                                                  2

that Applicant was prejudiced.

       Relief is granted. Strickland v. Washington, 466 U.S. 668 (1984). The sentence in cause

number 21967 in the 258th District Court of Polk County is set aside, and Applicant is remanded to

the custody of the Sheriff of Polk County for a new sentencing hearing. The trial court shall issue

any necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 9, 2020
Do not publish